CONFIDENTIAL GENERAL RELEASE OF ALL CLAIMS

This CONFIDENTIAL GENERAL RELEASE OF ALL CLAIMS (the “Release”) is entered into
this—14th day of January 2011 (the “Effective Date”), by and among SafeStitch
Medical, Inc., and its agents, servants, parent companies, officers, directors,
predecessors, subsidiaries, divisions and successors, along with its and their
current and former employees, attorneys, officers, directors and agents, both
individually and in their business capacities (hereinafter collectively referred
to as “Employer”) and Adam S. Jackson, his heirs, successors and assigns
(hereinafter referred to as “Employee”).

WHEREAS, Employee desires to compromise, finally settle, and fully release any
and all actual or potential claims, including, without limitation, those related
to Employee’s employment and separation of employment, that Employee in any
capacity may have or claim to have against Employer.

WHEREAS, Employee acknowledges that Employee is waiving his or her rights or
claims only in exchange for consideration in addition to anything of value to
which he or she already is entitled.

WHEREAS, Employee voluntarily and irrevocably resigned from employment with
Employer effective January 10. 2011, and Employer accepts Employee’s resignation
of employment. Employee’s resignation is attached hereto as Exhibit A.

NOW, THEREFORE, in consideration of the foregoing and the payments specified
below in paragraph 2, Employee and Employer agree as follows:

1. The recitals above are true and correct and are incorporated herein as
material terms of this Release.

2. In consideration for Employee’s execution of this Release and compliance with
its terms, Employer agrees to pay Employee the total, gross amount of
Twenty-Nine Thousand and 00/100 Dollars ($29,000.00), less applicable taxes,
withholdings, and authorized deductions. This amount, less applicable taxes,
withholdings, and authorized deductions, will be paid to Employee upon
Employer’s receipt of this original Release executed by Employee within ten
(10) business days following expiration of the revocation period set forth in
paragraph 14.

3. (a) In consideration for the promises set forth in this Release, Employee
releases and forever discharges Employer (as defined above) from any and all
claims, demands or liabilities, whether known or unknown, that Employee ever had
or may now have against Employer from the beginning of time to the date of this
Release. This Release shall not affect any rights of Employee as a consultant
pursuant to that Consulting Agreement executed by and between Employer and
Employee (or Employee’s affiliated entity) of even date.

(b) The general release of claims set forth in paragraph 3(a) above includes,
without limitation, any and all claims, demands or liabilities relating to or
arising out of Employee’s employment with and separation of employment from
Employer, including, without limitation, any claims, demands or liabilities for
wrongful termination, constructive discharge, assault, battery, defamation,
invasion of privacy, all claims based on negligent and/or intentional conduct,
unpaid wages and commissions, severance or separation payments, termination
benefits, payments for accrued but unused vacation or time-off, bonus or
incentive payments, reimbursements, benefits or the value thereof, breach of any
express or implied contract, breach of any covenant of good faith and fair
dealing, or pursuant to any federal, state, or local employment laws, rules,
regulations, ordinances, or executive orders prohibiting retaliation, coercion,
intimidation, interference, harassment, or, inter alia, age, race, color,
religion, sex, pregnancy, ancestry, gender, national origin, handicap,
disability, marital status, familial status, sexual orientation, or genetic
information discrimination, including, without limitation, claims arising under:



  •   the Age Discrimination in Employment Act (“ADEA”) and the Older Workers
Benefit Protection Act (“OWBPA”), 29 U.S.C. § 621, et. seq.



  •   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e,
et. seq. (“Title VII”)



  •   the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et. seq.
(“FMLA”)



  •   the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et.
seq. (“ADA”)



  •   the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et. seq.



  •   the Occupational Safety and Health Act, 29 U.S.C. § 651, et. seq., and
Florida laws governing workplace health and safety



  •   the Equal Pay Act, 29 U.S.C. § 206, et. seq.



  •   the Civil Rights Acts of 1866 and 1871, 42 U.S.C. §§ 1981, 1982, 1983,
1985, and 1986



  •   the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)



  •   the Employee Polygraph Protection Act, 29 U.S.C. § 2001, et. seq.



  •   the Genetic Information Non-Discrimination Act of 2008, 42 U.S.C. §
2000ff, et. seq.



  •   the Employee Retirement Income Security Act of 1974 (excluding any vested
benefits under a plan governed by ERISA), as amended, 29 U.S.C. § 1001, et. seq.



  •   the Sarbanes-Oxley Act



  •   the Immigration Reform and Control Act



  •   the Fair Credit Reporting Act



  •   the Health Insurance Portability and Accountability Act Of 1996 (“HIPAA”)



  •   the Worker Adjustment and Retraining Notification Act (“WARN”)



  •   the Florida Private Sector Whistleblower Act, § 448.101, et. seq., Fla.
Stat.



  •   the Florida Civil Rights Act of 1992, § 760.01, et. seq., Fla. Stat.



  •   Florida’s workers’ compensation retaliation statute, § 440.205, Fla. Stat.



  •   the Florida Minimum Wage Act, § 448.110, Fla. Stat.



  •   Florida’s wage payment and wage discrimination laws, including, without
limitation,



  •   §§ 448.07 and 448.08, Fla. Stat.



  •   Florida’s AIDS discrimination laws, including, without limitation, §
760.50, Fla. Stat.



  •   all local and county ordinances governing the employment relationship



  •   the Federal and State of Florida Constitutions



  •   any other applicable federal, state, or local law, common or statutory, or
tort or common law cause of action, including, but not limited to, any cause of
action for costs, fees, expenses, attorneys’ fees, penalties, damages, and
liquidated and consequential damages incurred in these matters, which Employee
ever had, now has, or shall have as of the date of this Release.

Employee does not waive or release claims that arise after the date Employee
executes this Release, nor does Employee waive or release claims for
unemployment compensation benefits or workers’ compensation benefits.

4. Employee affirms that Employee has reported all hours worked as of the date
Employee signs this Release and has been paid and/or received all compensation,
wages, bonuses, commissions, and/or benefits to which Employee may be entitled.
Employee also affirms that Employee has been granted any leave to which Employee
was entitled under the Family and Medical Leave Act, the Americans With
Disabilities Act, or related state or local leave or disability accommodation
laws. Employee further affirms that Employee has no known workplace injuries or
occupational diseases.

5. Employee represents that no person other than the parties who sign this
Release had or has any interest in this Release. Employee also represents that
he or she has the sole right and exclusive authority to execute this Release.

6. (a) Employee agrees that any and all Confidential Information (as that term
is defined below) that he or she received, or to which he or she was exposed, or
that he or she created during his or her employment with Employer is and shall
remain confidential and shall at all times remain the property of Employer.
Employee represents and warrants that that he or she has not taken and does not
possess any documents or information, in any form or format, electronic,
hard-copy, or otherwise, that contain, in whole or in part, Confidential
Information of Employer. Employee further represents and warrants that he or she
will keep all Confidential Information of Employer strictly confidential and
shall not, at any time or in any manner, share, disclose, or disseminate such
Confidential Information with or to any individual or entity, provided that the
foregoing restrictions on use and disclosure shall not apply to any Confidential
Information which: (i) at the time of disclosure can be demonstrated to be
already known to Employee prior to his employment with the Company as evidenced
by written documents in the Employee’s possession, unless such Confidential
Information is the subject of another confidentiality agreement with or other
obligation of secrecy to the Company or another Person for which the Employee is
also bound; (ii) at the time of disclosure is generally available to the public
other than by an act or omission on the part of Employee; (iii) is acquired from
or made available by a third Person that is not bound by a confidentiality
agreement with or other obligation of secrecy to the Company or another Person;
or (iv) is required to be disclosed pursuant to an order of a court or
governmental authority, provided that the Employee gives the Company prompt
written notice of any such requirement so that the Company may seek a protective
order or other appropriate remedy and Employee cooperates with the Company in
obtaining such an order or other appropriate remedy. In addition, Employee may
disclose any Confidential Information to his or her attorneys following a
subpoena by a party to a lawsuit or upon receipt of an order of court.

(b) For purposes of this Release, the term “Confidential Information” includes,
but is not limited to, all correspondence, communications, studies, plans,
reports, surveys, analyses, sketches, drawings, specifications, notes, records,
memoranda, computer-generated data or documents, and all other non-public
information relating to the business activities of Employer and any third
parties, including, without limitation, all methods, processes, formulas,
techniques, equipment, research data, experiments, marketing and sales
information, personnel data, customer lists, employee lists, supplier lists,
e-mails, proposals, price lists, inventory information, marketing plans,
databases, financial data, trade secrets, any other information that is not
generally known to the public, which Employer takes reasonable methods to
protect, and which derives independent economic value from not being readily
known or accessible by individuals or entities other than Employer.

7. Employee agrees that all matters relating to this Release are strictly
confidential and that Employee and his or her attorney shall not disclose or
disseminate any information concerning any term(s) hereof to any third person(s)
except under the following conditions: a) Employee may advise his or her tax
attorney, consultant, or the Internal Revenue Service that he or she received
income as a result of a settlement agreement relating to his or her employment;
or b) if subpoenaed by a party to a lawsuit or ordered by court, Employee may
testify regarding the Release or may produce the Release provided that Employee
has given Employer sufficient notice to assert any objections prior to his or
her appearance at a deposition, the return of a subpoena, or the entry of a
court order. Employee agrees to waive any objection to Employer’s request that
the document production or testimony be done in camera and under seal. Any
disclosure or dissemination by Employee other than as described above will be
regarded as a breach of this Release and a cause of action shall immediately
accrue for damages, including, but not limited to, all or some of the amount
paid to Employee under this Release. Further, nothing in this paragraph shall be
interpreted to prevent Employee from disclosing this Release in connection with
bringing a legal challenge to the validity or enforceability of the Release
under the Age Discrimination in Employment Act.

8. Employee acknowledges that Employer will pay no consideration other than as
provided for by this Release.

9. Employee agrees that Employee will not communicate to any person or persons
any information or opinion which could be construed as a negative comment about
Employer, or which may have the effect of placing said party in a negative or
unflattering light. Employee also agrees not to criticize or make any
disparaging or defamatory remarks about Employer. Employer agrees that it will
respond to all inquiries about Employee, to the extent that such inquiry is
properly directed to Employer’s human resources department, in accordance with
its policy of providing only the dates of Employee’s employment and the position
held by Employee.

10. Employee fully understands that if any fact with respect to which this
Release is executed is found hereafter to be different from the facts Employee
now believes to be true, he or she expressly accepts and assumes the risk of
such possible difference in fact and agrees that this Release shall be effective
notwithstanding such difference in fact.

11. Employee further warrants that in the event he or she is contacted by
representatives of any state or federal governmental, regulatory, investigatory
or law enforcement authority regarding any matters involving the business
affairs or activities of Employer, that, to the extent permitted by law, he or
she will decline to submit to an informal interview or similar until he or she
has had an opportunity to notify Employer, which he or she will do immediately.
Nothing herein is intended to require Employee to waive any rights guaranteed to
him or her by law or the Constitutions of the United States or Florida.

12. Employee agrees that for a one year period following Employee’s separation
from Employer, Employee shall not, directly or indirectly, solicit, recruit,
employ or otherwise engage as an employee, independent contractor or advisor, or
attempt to solicit, recruit, employ or otherwise engage as an employee,
independent contractor or adviser, any person who is or was an employee or
independent contractor of Employer at any time during Employee’s employment with
Employer, or in any manner induce or attempt to induce any person who is or was
an employee or independent contractor of Employer during Employee’s last
twenty-four (24) months of employment with Employer to terminate his or her
relationship with Employer.

13. Employee agrees, as a condition precedent to receipt of any money pursuant
to this Release, that he or she will deliver to Employer any and all books,
notebooks, financial statements, passwords, codes, manuals, cellular telephones,
computers, palm pilots, software, hardware, floppy disks, corporate credit
cards, keys, electronic beeper or other electronic device, data and other
documents and materials in his or her possession or control relating to any of
Employer’s confidential information or trade secrets, or which is otherwise the
property of Employer. Employee also agrees that he or she shall not access, or
attempt to access, by any means, any of Employer’s computer systems.

14. Pursuant to the provisions of the Older Workers Benefit Protection Act
(OWBPA), which applies to Employee’s waiver of rights under the Age
Discrimination in Employment Act, Employee has a period of at least twenty-one
(21) days within which to consider whether to execute this Release. Also
pursuant to the OWBPA, Employee may revoke the Release within seven (7) days of
its execution, by sending written notification to SafeStitch Medical, Inc.
(Attn: Joshua Weingard, Chief Legal Officer). It is specifically understood that
this Release shall not become effective or enforceable until the seven-day
revocation period has expired. Consideration for this Release will not be paid
until the end of the seven-day revocation period. Employee agrees that any
modifications, material or otherwise, made to this Release, do not restart or
affect in any manner the original up to twenty-one (21) calendar day
consideration period.

15. Employee is advised to consult with an attorney before executing this
Release.

16. Employee and Employer acknowledge that the cash payments provided under this
Release are taxable compensation and will be reported on Employee’s Form W-2 for
the year of payment. In addition, Employee and Employer acknowledge that all
other payments and benefits provided under this Release that are required
pursuant to the Internal Revenue Code to be treated as taxable compensation also
will be reported on Employee’s Form W-2 for the year the payment or benefit is
provided.

17. This Release does not constitute an admission of a violation of any law,
order, regulation, or enactment, or of wrongdoing of any kind by Employer and is
entered into by the parties solely to end any controversy between them.

18. This Release shall be governed by and construed and enforced in accordance
with the laws of the State of Florida, both substantive and remedial. The sole
and exclusive venue for any legal action arising out of this Release shall be in
Miami-Dade County, Florida. The failure of any provision of this Release shall
in no manner affect the right to enforce the same, and the waiver by any party
of any breach of any provision of this Release shall not be construed to be a
waiver of such party of any succeeding breach of such provision or a waiver by
such party of any breach of any other provision.

19. In the event that any provision or portion of this Release shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Release shall be unaffected thereby and shall remain in full
force and effect.

20. This Release represents the entire understanding and agreement between the
parties with respect to the subject matter hereof and there are no promises,
agreements, conditions, undertakings, warranties, or representations, whether
written or oral, express or implied, between the parties other than as set forth
herein and as set forth in that certain Consulting Agreement effective
January 10, 2011. This Release cannot be amended, supplemented, or modified
except by an instrument in writing signed by the parties against whom
enforcement of such amendment, supplement or modification is sought.
Notwithstanding the above, Employee understands and agrees that any and all
confidentiality agreements, non-disclosure agreements, and agreements protecting
or pertaining to Employer’s intellectual property and/or trade secrets that
Employee may have signed or received in connection with his or her employment
with Employer shall remain in full force and effect.

21. This Release may be executed and delivered (including by facsimile
transmission or e-mail) in one or more counterparts, and by Employer and
Employee in separate counterparts, each of which when executed and delivered
shall be deemed to be an original but all of which taken together shall
constitute one and the same Release.

22. This Release is final and binding upon Employee and shall inure to the
benefit of his or her heirs, legal representatives, successors and assigns.

23. EMPLOYEE FURTHER STATES THAT HE OR SHE HAS CAREFULLY READ THIS RELEASE, IT
HAS BEEN FULLY EXPLAINED TO HIM OR HER, THAT HE OR SHE HAS HAD THE OPPORTUNITY
TO HAVE IT REVIEWED BY AN ATTORNEY, AND THAT HE OR SHE FULLY UNDERSTANDS ITS
FINAL AND BINDING EFFECT, AND THAT THE ONLY PROMISES MADE TO HIM OR HER TO SIGN
THE RELEASE ARE THOSE STATED IN THE RELEASE, AND THAT EMPLOYEE IS SIGNING THIS
RELEASE VOLUNTARILY WITH THE FULL INTENT OF RELEASING EMPLOYER OF ALL CLAIMS.

1

Signed this 14th day of January, 2011.

Adam S. Jackson:

/s/ Adam S. Jackson
Employee’s signature

Print Name: Adam S. Jackson

                  STATE OF FLORIDA)
       
 
          ) SS:
COUNTY OF
    )          

The foregoing instrument was acknowledged before me this 14th day of January,
2011, by Adam S. Jackson, who is personally known to me or who has produced a
driver’s license as identification and who did (did not) take an oath.

James J. Martin

Print or Stamp Name:

Notary Public, State of Florida

Commission No.:

My Commission Expires:

SAFESTITCH MEDICAL, INC:

                  By:/s/ Jeffrey G. Spragens
         
        Jeffrey G. Spragens. Chief Executive Officer
SafeStitch Medical, Inc.
       
STATE OF FLORIDA
    )          
 
  ) SS:        
COUNTY OF
            )  

The foregoing instrument was acknowledged before me this 14th day of January
2011, by Jeffrey G. Spragens, who is personally known to me or who has produced
a driver’s license as identification and who did (did not) take an oath.

James J. Martin

Print or Stamp Name:

Notary Public, State of Florida at Large

Commission No.:

My Commission Expires:

2

Exhibit A

Resignation Letter

3